Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 31, 2015

                                       No. 04-14-00750-CV

                              IN THE INTEREST OF W.M.T.K.,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 10-0141-CV
                          The Honorable William Old, Judge Presiding


                                          ORDER
        On February 18, 2015, we ordered appellant’s brief due March 20, 2015. Neither the
brief nor a motion for extension of time has been filed.

         We order appellant, James Lucas Knight, to file, by April 10, 2015, his appellant’s brief
and a written response reasonably explaining his failure to timely file the brief. If appellant fails
to file a brief and the written response by the date ordered, we will dismiss the appeal for want of
prosecution. See Tex. R. App. P. 38.8(a).




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of March, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court